DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant's election with traverse of Species XIII, corresponding to Figures 8 and 10 and originally filed Claims 1, 11, 12, and 15, in the reply filed on 23 September 2021 is acknowledged.  The traversal is on the ground(s) that “Species I to XV” as defined by the examiner in the Requirement for Restriction / Election mailed 23 July 2021 “share the same ‘special technical features’” and, as such, “possess unity of invention” as required under PCT Rule 13.2 (see Response to Election / Restriction received 23 September 2021).  The applicant has argued that “the pixel driving circuit in each of Species I to XV is provided with the first   This is not found persuasive because “special technical features” are technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  Each of the Species I to XV defines a distinct structural configuration of components that perform the functions of a “pixel driving circuit.”  Furthermore, the features cited by the applicant and argued to be shared by each of Species I to XV as the same “special technical features” do not define a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claims 2-3, 5, 7-10, 13-14, and 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 23 September 2021.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over In et al. (hereinafter “In” US 9,396,681) in view of Ueno (US 2020 / 0402457).

As pertaining to Claim 1, In discloses (see Fig. 2) a pixel driving circuit (142), comprising a light-emission time control sub-circuitry (M1), a first energy storage sub-circuitry (C2), a first resetting sub-circuitry (M9), a first light-emission control sub-circuitry (M5), a time control data write-in sub-circuitry (M7) and a data control sub-circuitry (M6), wherein
the first resetting sub-circuitry (M9) is electrically connected to a resetting control line (see (CL3)), a control end (N1) and a second end (i.e., a lower end) of the light-emission time control sub-circuitry (M1), and configured to control the control end (N1) of the light-emission time control sub-circuitry (M1) to be electrically connected to the second end (i.e., the lower end) of the light-emission time control sub-circuitry (M1) under the control of the resetting control signal (see (CL3));
a first end (i.e., a right end) of the first energy storage sub-circuitry (C2) is electrically connected to the control end (N1) of the light-emission time control sub-circuitry (M1), and the first energy storage sub-circuitry (C2) is configured to store a voltage (i.e., a driving voltage);
the time control data write-in sub-circuitry (M7) is electrically connected to a first gate line (CL2), a time control data line (see (Dm)) and a second end (i.e., a left end) of the first energy storage sub-circuitry (C2), and configured to control the time control 
the data control sub-circuitry (M6) is electrically connected to a light-emission control line (CL1), the time control data line (see (Dm)) and the second end (i.e., the left end) of the first energy storage sub-circuitry (C2), and configured to control the time control data line (see (Dm)) to be electrically connected to the second end (i.e., the left end) of the first energy storage sub-circuitry (C2) under the control of a light-emission control signal (see (CL1)) from the light-emission control line (CL1);
the first light-emission control sub-circuitry (M5) is electrically connected to the light-emission control line (CL1), the first end (i.e., the upper end via (M4)) of the light-emission time control sub-circuitry (M1) and a first voltage end (Vint), and configured to control the first end (i.e., the upper end) of the light-emission time control sub-circuitry (M1) to be electrically connected (i.e., via (C2, M1, M4)) to the first voltage end (Vint) under the control of the light-emission control signal (see (CL1)); and
the second end (i.e., the lower end) of the light-emission time control sub-circuitry (M1) is electrically connected to an output end (see the input end of (OLED)), and the light-emission time control sub-circuitry (M1) is configured to control the first end (i.e., the upper end) of the light-emission time control sub-circuitry (M1) to be electrically connected to the second end (i.e., the lower end) of the light-emission time control sub-circuitry (M1) under the control of a potential at the control end (N1) of the light-emission time control sub-circuitry (M1; see Col. 5, Ln. 8-67 through Col. 6, Ln. 1-59 for a general description of Fig. 2).

In does not explicitly disclose that the first resetting sub-circuitry is electrically connected to the resetting control line and additionally electrically connected to a first initial voltage end and the first end (i.e., the upper end) of the light-emission time control sub-circuitry, and is configured to write a first initial voltage from the first initial voltage end into the first end of the light-emission time control sub-circuitry under the control of a resetting control signal from the resetting control line.
However, in the same field of endeavor, Ueno discloses (see Fig. 1 and Fig. 7) a first resetting sub-circuitry (TE, TD) for a display pixel (10) that is electrically connected to a resetting control line (G(n)), a first initial voltage end (Vini), and a first end (i.e., an upper end), a control end (i.e., a gate) and a second end (i.e., a lower end) of a light-emission time control sub-circuitry (Tdr), and is configured to write a first initial voltage (Vini) from the first initial voltage end (see (Vini)) into the first end (i.e., the upper end) of the light-emission time control sub-circuitry (Tdr) under the control of a resetting control signal (G(n)) from the resetting control line (see (G(n)); and see Page 6, Para. [0083]-[0084]).  Ueno discloses a first resetting sub-circuitry implementation that allows for stable initialization of a driving transistor (i.e., a light-emission time control sub-circuitry), which subsequently allows for stable data writing and the prevention of a variation in luminance of display pixels by compensating for the effects of the threshold voltage in the driving transistor (see Page 7, Para. [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of In with the teachings of Ueno such that the first resetting sub-circuitry disclosed by Ueno is 

As pertaining to Claim 11, In discloses (see Fig. 2) a current driving sub-circuitry (M10) connected between the second end (i.e., the lower end) of the light-emission time control sub-circuitry (M1) and the output end (see the input end of (OLED)), electrically connected to a current control data line (see the line connected (M10) to (ELVDD)) and the output end (again, see the input end of (OLED)), and configured to generate a driving current to be outputted to the output end (see the input end of (OLED)) at a light-emission stage in accordance with a current control data voltage (ELVDD) from the current control data line (again, see the line connected (M10) to (ELVDD); again, see Col. 5, Ln. 8-67 through Col. 6, Ln. 1-59 for a general description of Fig. 2).


Allowable Subject Matter

Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the structural features that define the claimed “pixel driving circuit” of Claims 1 and 11, wherein “the current driving sub-circuitry comprises a driving sub-circuitry, a current control data write-in sub-circuitry, a second resetting sub-circuitry, a compensation sub-circuitry and a second energy storage sub-circuitry; a first end of the driving sub-circuitry is electrically connected to the second end of the light-emission time control sub-circuitry, a second end of the driving sub-circuitry is electrically connected to the output end, and the driving sub-circuitry is configured to control the first end of the driving sub-circuitry to be electrically connected to the second end of the driving sub-circuitry under the control of a potential at a control end of the driving sub-circuitry; a first end of the second energy storage sub-circuitry is electrically connected to the control end of the driving sub-circuitry, a second end of the second energy storage sub-circuitry is electrically connected to a second voltage end, and the second energy storage sub-circuitry is configured to store a voltage; the current control data write-in sub-circuitry is electrically connected to a second gate line, the current control data line and the first end of the Claim 12.  Claim 15 is dependent upon Claim 12.
As pertaining to the most relevant prior art relied upon by the examiner, the combined teachings of In and Ueno, as relied upon above, suggest the combination of features recited in Claims 1 and 11.  However, neither In nor Ueno, alone or in reasonable combination, teach or fairly suggest the additional combination of features recited in Claim 12.  This combination of features appears to be suggested solely by the applicant’s disclosure.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622